DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse, and without arguments, of Species II, claims 1-19 in the reply filed on 07/25/2022 is acknowledged.
Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-19 are examined.
Specification
The disclosure is objected to because of the following informalities:
Para [0022], l. 5, “a hub 44” is believed to be in error for – a hub XX  –, where XX is a new number since number 44 represents low speed compressor.
Appropriate correction is required.
Drawings
Figure 1 is objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference character(s) mentioned in the description:  one or more sensors 114, as disclosed in specification [0045], is not included in Figure 1.
Figure 3 is objected to because step 312 recitation “DRIVING THE LOW-PRESSURE SYSTEM WHAT THE ELECTRIC MACHINE” is believed to be in error for – DRIVING THE LOW-PRESSURE SYSTEM WITH THE ELECTRIC MACHINE –.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 19 is objected to because of the following informalities:  
Regarding Claim 19:
The recitation “the blower” (l. 1) is believed to be in error for – a blower –.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 5 & 7, the recitation “at least about 200 horsepower” (l. 2) renders the claim indefinite because it is unclear what is meant by the term “at least about 200 horsepower”. The applicant fails to provide in the specifications any indication as to what range is covered by the term "about 200 horsepower ". Therefore, scope of the claim is unascertainable.
Regarding Claim 6, the recitations “at least about 250 horsepower” (l. 2) and “about 1000 horsepower” (l. 3) render the claim indefinite because it is unclear what is meant by the terms “at least about 200 horsepower” and “about 1000 horsepower”. The applicant fails to provide in the specifications any indication as to what range is covered by the terms "about 200 horsepower " and “about 1000 horsepower”. Therefore, scope of the claim is unascertainable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lents 2018/002025
Regarding Claim 1, Lents teaches a method for operating a hybrid-electric propulsion system (seen in Fig. 1) of an aircraft (aircraft), the hybrid-electric propulsion system comprising a gas turbine engine 20 having a high pressure system 32, a low pressure system 30, an electric machine 70 coupled to at least one of the high pressure system or low pressure system 30, and an energy storage unit 72 (Fig. 1), the method comprising:
operating the electric machine70 as an electric generator (motor/generator) to charge the energy storage unit 72 during a flight operation of the aircraft (during aircraft operations) ([0034]; Fig. 1);
switching the gas turbine engine 20 to an electric operating mode (receive electrical power from energy storage component 72 to motor/generator 70 driving low speed spool 30) during or after a landing operation (taxi-in operation) of the aircraft ([0036, 0041]; Fig. 1);
driving a system 32 of the gas turbine 20 with the electric machine 70 using power from the energy storage unit 72 while in the electric operating mode to provide or assist with providing ground operations (taxi-in operation) the aircraft ([0036, 0041]; Fig. 1).
Regarding Claim 2, Lents teaches the method as claimed and as discussed above for claim 1, and Lents further teaches
driving the system 30 of the gas turbine engine 20 comprises driving the low pressure system 30, the high pressure system, or both, and wherein the ground operations include taxiing the aircraft (taxi-in operation) ([0036, 0041]; Fig. 1).
Regarding Claim 3, Lents teaches the method as claimed and as discussed above for claim 2, and Lents further teaches
driving the low pressure system 30, the high pressure system, or both with the electric machine 70 comprises driving the low pressure system 30, the high pressure system, or both with the electric machine 70 using power from the energy storage 72 unit while in the electric operating mode to generate thrust sufficient (necessary thrust) for taxiing (taxi-in operation) the aircraft ([0036, 0041]; Fig. 1).
Regarding Claim 4, Lents teaches the method as claimed and as discussed above for claim 2, and Lents further teaches
driving the low pressure system 30, the high pressure system, or both with the electric machine 70 comprises driving the low pressure system 30 with the electric machine 70 ([0036, 0041]; Fig. 1)
Regarding Claim 8, Lents teaches the method as claimed and as discussed above for claim 1, and Lents further teaches
switching the gas turbine engine 20 to the electric operating mode (receive electrical power from energy storage component 72 to motor/generator 70 driving low speed spool 30) during or after a landing (taxi-in operation) the aircraft comprises shutting off a fuel flow (implicit) to the gas turbine engine (engine is not operated) ([0036, 0041]; Fig. 1.  Engine not being operated implies that the fuel flow is shut off.).


Regarding Claim 13, Lents teaches the method as claimed and as discussed above for claim 1, and Lents further teaches
driving the system 30 of the gas turbine engine 20 comprises driving the low pressure system 30, the high pressure system, or both with the electric machine 70 using power from the energy storage unit 72 while in the electric operating mode to generate thrust (necessary thrust) with the gas turbine engine 20 ([0036, 0041]; Fig. 1).
Regarding Claim 15, Lents teaches the method as claimed and as discussed above for claim 1, and Lents further teaches
the energy storage unit 72 comprises one or more batteries (rechargeable battery), a supercapacitor array, an ultracapacitor array, or a combination thereof ([0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lents, as applied to claim 4, and further in view of Zatorski 2019/0085714.
Regarding Claim 5, Lents teaches the method as claimed and as discussed above for claim 4.  However, Lents does not teach driving the low pressure system with the electric machine comprises providing at least about 200 horsepower to the gas turbine engine with the electric machine to generate thrust for the aircraft.
Zatorski teaches 
driving the low pressure system 36 with the electric machine 220, 222 comprises providing at least about 200 horsepower (between about 130 and about 13000 horsepower) to the gas turbine engine 10 with the electric machine 220, 222 to generate thrust (thrust) for the aircraft ([0024, 0056, 0102]. Zatorski teaches that the electric machine assembly 220 comprising up to 4 electric machines 222 can produce between 130-13000 hp for thrust. Therefore, one electric machine is capable of providing between 32.5-3250 horsepower when taking the total and dividing by 4.  The range capability reads on the claim limitation.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electric machine 70 of Lents, and have the electric machine 70 drive the low pressure system and provide at least about 200 horsepower (between about 130 and about 13000 horsepower) to the gas turbine engine 10 with the electric machine, as taught by Zatorski, in order to provide thrust during operations (Zatorski; [0024, 0102]).
Regarding Claim 6, Lents teaches the method as claimed and as discussed above for claim 4.  However, Lents does not teach driving the low pressure system with the electric machine comprises providing at least about 250 horsepower to the gas turbine engine with the electric machine to generate thrust for the aircraft and up to about 1000 horsepower.
Zatorski teaches 
driving the low pressure system 36 with the electric machine 220, 222 comprises providing at least about 250 horsepower (between about 130 and about 13000 horsepower) to the gas turbine engine 10 with the electric machine 220, 222 to generate thrust (thrust) for the aircraft and up to about 1000 horsepower (between about 130 and about 13000 horsepower) ([0024, 0056, 0102]. Zatorski teaches that the electric machine assembly 220 comprising up to 4 electric machines 222 can produce between 130-13000 hp for thrust. Therefore, one electric machine is capable of providing between 32.5-3250 horsepower when taking the total and dividing by 4.  The range capability reads on the claim limitation.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electric machine 70 of Lents, and have the electric machine 70 drive the low pressure system and provide at least about 250 horsepower and up to about 1000 horsepower to the gas turbine engine 10 with the electric machine to generate thrust (thrust) for the aircraft, as taught by Zatorski, for the same reason as discussed in rejection of claim 5 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lents, as applied to claim 4, and further in view of Zatorski and even further in view of Dalal 2018/0216526.
Regarding Claim 7, Lents teaches the method as claimed and as discussed above for claim 4.  However, Lents does not teach driving the low pressure system with the electric machine comprises providing at least about 200 horsepower to the gas turbine engine with the electric machine to generate thrust for the aircraft for at least about five minutes.
Zatorski teaches 
driving the low pressure system 36 with the electric machine 220, 222 comprises providing at least about 200 horsepower (between about 130 and about 13000 horsepower) to the gas turbine engine 10 with the electric machine 220, 222 to generate thrust (thrust) for the aircraft ([0024, 0056, 0102]. Zatorski teaches that the electric machine assembly 220 comprising up to 4 electric machines 222 can produce between 130-13000 hp for thrust. Therefore, one electric machine is capable of providing between 32.5-3250 horsepower when taking the total and dividing by 4.  The range capability reads on the claim limitation.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electric machine 70 of Lents, and have the electric machine 70 drive the low pressure system and provide at least about 200 horsepower (between about 130 and about 13000 horsepower) to the gas turbine engine 10 with the electric machine, as taught by Zatorski, ,for the same reason as discussed in rejection of claim 5 above.
Lents in view of Zatorski, does not teach the electric machine generating thrust for the aircraft for at least about five minutes.
Dalal teaches that low pressure spool generator can operate at 100% load or higher during power assist operations and that the generator can operate for 5 min at 150% load capacity. ([0020-0021])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electric machine 70 of Lents in view of Zatorski, and have the electric machine 70 generate thrust for the aircraft for at least about five minutes, as taught by Dalal, in order to provide power for power assist operations (Dalal; [0023]).

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lents, as applied to claim 1, and further in view of Ribeiro 2019/0375512.
Regarding Claim 9, Lents teaches the method as claimed and as discussed above for claim 1.  However, Lents does not teach determining a power need for the electric machine, the aircraft, or both after switching the gas turbine engine to the electric operating mode is in excess of an available power from the energy storage unit; and operating an auxiliary power unit of the aircraft to generate an additional amount of power for the electric machine, the aircraft, or both.
Ribeiro teaches a controller 20 and 
determining (implicit  by controller 20) a power need for the electric machine 3, the aircraft (aircraft), or both after switching (via switch 11) the gas turbine engine (seen in Fig. 1) to the electric operating mode (motor mode) is in excess of an available power (implicit) from the energy storage unit 8 ([0010, 0035-0036, 0038-0039]; Fig. 1); 
and operating an auxiliary power unit 9 of the aircraft to generate an additional amount of power (implicit) for the electric machine 3, the aircraft (aircraft), or both ([0010, 0035-0036, 0038-0039]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lents, and include Ribeiro’s controller 20 that determines (implicit  by controller 20) a power need for the electric machine 3, the aircraft (aircraft), or both after switching (via switch 11) the gas turbine engine to the electric operating mode (motor mode) is in excess of an available power (implicit) from the energy storage unit, and operates an auxiliary power unit 9 of the aircraft to generate an additional amount of power (implicit) for the electric machine 3, the aircraft (aircraft), or both, in order to provide thrust to propel the aircraft during ground operations (Ribeiro, [0036]).
While Lents in view of Ribeiro teaches an apparatus, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings. 
Regarding Claim 14, Lents teaches the method as claimed and as discussed above for claim 1.  However, Lents does not teach providing power for the hybrid-electric propulsion system from an auxiliary power unit, from a power source external to the aircraft, or both.
Ribeiro teaches 
providing power (providing electric power) for the hybrid-electric propulsion system (seen in Fig. 1) from an auxiliary power unit 9, from a power source external to the aircraft, or both ([0010, 0035-0036, 0038-0039]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention provide Lents, and include Ribeiro’s an auxiliary power unit 9 that provides power (providing electric power) for the hybrid-electric propulsion system, for the same reason as discussed in rejection of claim 9 above. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lents, as applied to claim 1, and further in view of Gemin 2017/0044989.
Regarding Claim 10, Lents teaches the method as claimed and as discussed above for claim 1, and Lents further teaches
driving the system 30 of the gas turbine engine 20 comprises driving the low pressure system 30, the high pressure system, or both; the ground operations (taxi-in operation) include driving the low pressure system 30 of the aircraft with the electric machine 30 to mitigate engine soak-back (implicit), and the method further comprises: parking the aircraft (to a parked position) ([0036, 0038, 0041]; Fig. 1).

Lents does not teach driving the low pressure system of the aircraft with the electric machine to mitigate engine soak-back comprises driving the low pressure system of the aircraft with the electric machine to mitigate engine soak-back after parking the aircraft.
Gemin teaches that an APU 118 is used to provide electrical power to the aircraft 100 when the aircraft is parked ([0033]; Fig. 2).  
Gemin further teaches that the auxiliary power supply can be an energy storage device or and auxiliary generator ([0019]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention modify Lents, and have Lent’s energy storage unit 72 provide power supply and drive the system 30 of the gas turbine engine 20 after parking the aircraft, as taught by Gemin, because it was known in the art to drive a system of a gas turbine with power from the energy storage unit during parking. 
Lents in view of Gemin does not explicitly teach driving the low pressure system of the aircraft with the electric machine to mitigate engine soak-back comprises driving the low pressure system of the aircraft with the electric machine to mitigate engine soak-back after parking the aircraft.
However, modified system of Lents in view of Gemin, teaches driving the system 30 of the gas turbine engine 20 comprises driving the low pressure system 30; the ground operations (taxi-in operation) include driving the low pressure system 30 of the aircraft with the electric machine 70 to mitigate engine soak-back (implicit), parking the aircraft, as taught by Lents, and driving the low pressure system 30 of the aircraft with the electric machine 70 to mitigate engine soak-back (implicit), comprises driving the low pressure system 30 of the aircraft with the electric machine 70 to mitigate engine soak-back (implicit) after parking the aircraft, as taught by Gemin.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lents in view of Gemin, as applied to claim 10, and further in view of Hon 2018/0372003.
Regarding Claim 11, Lents in view of Gemin teaches the method as claimed and as discussed above for claim 10. However, Lents in view of Gemin, does not teach receiving data indicative of an engine temperature parameter being in excess of a predetermined threshold while driving the low pressure system of the aircraft with the electric machine to mitigate engine soak-back; and driving the high pressure system of the gas turbine engine with a second electric machine to increase a cooling of the gas turbine engine.
Hon teaches a controller 72, 150 and 
receiving data (implicit) indicative of an engine temperature parameter (temperature) being in excess (implicit) of a predetermined threshold (temperature threshold) while driving the low pressure system (low pressure system) of the aircraft with the electric machine 56 to mitigate engine soak-back (prevent bow rotor condition) ([0046, 0052-0053, 0062, 0079, 0091]; Figs. 1-2); 
and driving the high pressure system (high pressure system) of the gas turbine engine 100 with a second electric machine 56 to increase a cooling of the gas turbine engine (allow high pressure system to cool below a temperature threshold) ([0046, 0052-0053, 0062, 0079, 0091]; Figs. 1-2.  Hon teaches that both the low and high pressure systems have their own electric machine 56 attached to it and each is connected to the energy source 55. Hon further teaches that the power form the energy source is delivered to generator and then to the rotating machine which can be a low pressure system to prevent a bowed rotor condition.  When a temperature exceeds the threshold, power is supplied to the high pressure system to cool the system below the temperature threshold.  Hon teaches that a controller 72, 150 gets data from sensors which are not shown and based on the data executes actions.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention provide Lents in view of Gemin, with Hons’ controller 72, 150, electric machine 56 arranged on Lents in view of Gemin’s high pressure system 32 and connected to Hon’s energy storage unit 55 such that the controller can receive data (implicit) indicative of an engine temperature parameter (temperature) being in excess (implicit) of a predetermined threshold (temperature threshold) while driving the low pressure system (low pressure system) of the aircraft with the electric machine 56 to mitigate engine soak-back (prevent bow rotor condition); and drive the high pressure system (high pressure system) of the gas turbine engine with a second electric machine 56 to increase a cooling of the gas turbine engine (allow high pressure system to cool below a temperature threshold), in order to prevent a bowed rotor condition (Hon; [0079]).
Regarding Claim 12, Lents in view of Gemin teaches the method as claimed and as discussed above for claim 10. However, Lents in view of Gemin, does not teach driving the low pressure system of the aircraft with the electric machine to mitigate engine soak-back comprises rotating the low pressure system at a rotational speed less than 200 revolutions per minute and greater than 1 revolution per minute.
Hon teaches 
driving the low pressure system (low pressure system) of the aircraft with the electric machine 56 to mitigate engine soak-back (prevent bow rotor condition) ([0046, 0052-0053, 0062, 0079, 0091]; Figs. 1-2.  Hon teaches that both the low and high pressure systems have their own electric machine 56 attached to it and each is connected to the energy source 55. Hon further teaches that the power form the energy source is delivered to generator and then to the rotating machine which can be a low pressure system to prevent a bowed rotor condition.  When a temperature exceeds the threshold, power is supplied to the high pressure system to cool the system below the temperature threshold).
Hon further teaches driving the high pressure system (high pressure system) of the aircraft with the electric machine 56 to mitigate engine soak-back (prevent bow rotor condition) comprises rotating the high pressure system at a rotational speed less than 200 revolutions per minute and greater than 1 revolution per minute (less than five revolutions per minute) ([0046, 0052-0053, 0062, 0079, 0091-92]; Figs. 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify rotational speed of the low pressure system 30 of Lents in view of Gemin and rotate the low pressure system 30 at a rotational speed less than 200 revolutions per minute and greater than 1 revolution per minute (less than five revolutions per minute); the same rotational speed as the speed of the high pressure system, taught by Hon, because it has been held that it would be “obvious to try” and choose an identified predictable solution, in this case rotating Lents in view of Gemin’s low pressure system 30 at a rotational speed less than 200 revolutions per minute and greater than 1 revolution per minute (less than five revolutions per minute); the same rotational speed as the speed of the high pressure system, taught by Hon,  “from a finite number of identified solutions” in this case there is a single solution because having a rotational speed less than 5 revolutions per minute prevents bow rotor condition “with reasonable expectations of success”, in this case, preventing a bow rotor condition, was an obvious extension of prior art teachings. KSR, 550 U.S. at 421, 82 USPQ2d at 1397, MPEP § 2143 I (E) and because Hon teaches that both low pressure and high pressure systems are run by the electric machines to prevent bow rotor conditions. 

Claims 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lents, as applied to claim 1, and further in view of Knight 2019/0233125.
Regarding Claim 16, Lents teaches the method as claimed and as discussed above for claim 1.  However, Lents does not teach the system is an accessory system of the gas turbine engine, wherein the accessory system comprises an accessory engine cooling system, a lubrication system for the low pressure system, or a blower.
Knight teaches
the system is an accessory system 102, 202 of the gas turbine engine 10, the accessory system comprises an accessory engine cooling system, a lubrication system for the low pressure system, or a blower 202 ([0004, 0006, 0012]; Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system 30 of Lents, and incorporate Knight’s accessory system 102, 202  that comprises a blower 102, 202, in order to pressurize cabins and provide wing de-icing (Knight; [0002]).
Regarding Claim 18, Lents teaches the method as claimed and as discussed above for claim 1.  However, Lents does not teach driving the system of the gas turbine engine comprises operating a blower to produce an airflow through a turbomachinery flowpath of the gas turbine engine, an undercowl area of the gas turbine engine, or both.
Knight teaches
driving the system 102, 202 of the gas turbine engine 10 comprises operating a blower 202 to produce an airflow (air flow-rate) through a turbomachinery flowpath of the gas turbine engine 10, an undercowl area of the gas turbine engine, or both ([0004, 0006, 0012]; Fig. 2)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify driving the system 30 of Lents, and incorporate Knight’s driving the system 102, 202 of the gas turbine engine 10 that comprises operating a blower 202 to produce an airflow (air flow-rate) through a turbomachinery flowpath of the gas turbine engine 10, in order to generate the desired air-flow rate (Knight; [0045]).
Regarding Claim 19, Lents teaches the method as claimed and as discussed above for claim 1.  However, Lents does not teach the blower is positioned within the undercowl area and is electrically connected to the energy storage unit.
Knight teaches
the blower 102, 202 is positioned within the undercowl area (implicit) and is electrically connected to the energy storage unit 228 ([0004, 0006, 0012]; Fig. 2)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lents, and include Knight’s blower 102, 202 that is positioned within the undercowl area (implicit) and is electrically connected to the energy storage unit 228, for the same reason as discussed in rejection of claim 16 above.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lents, as applied to claim 1, and further in view of Hon.
Regarding Claim 17, Lents in view of Gemin teaches the method as claimed and as discussed above for claim 1, and Lents further teaches
the ground operations (taxi-in operation) include driving the low pressure system 30 of the aircraft with the electric machine 70 to mitigate engine soak-back (implicit) ([0036, 0041]; Fig. 1).
Lents in view of Gemin, does not teach receiving data indicative of an operation condition while driving the low pressure system of the aircraft with the electric machine to mitigate engine soak-back; and driving the high pressure system of the gas turbine engine with a second electric machine to increase a cooling of the gas turbine engine in response to receiving data indicative of the operation condition, the operation condition is a time parameter, a temperature parameter, a manual signal, or a combination thereof.
Hon teaches a controller 72, 150 and 
receiving data (implicit - getting data from sensors not shown) indicative of an operation condition (implicit - temperature) while driving the low pressure system (low pressure system) of the aircraft with the electric machine 56 to mitigate engine soak-back (prevent bow rotor condition) ([0046, 0052-0053, 0062, 0079, 0091]; Figs. 1-2) and
driving the high pressure system (high pressure system) of the gas turbine engine 100 with a second electric machine 56 to increase a cooling of the gas turbine engine 100 (allow high pressure system to cool below a temperature threshold) in response to receiving data (implicit - getting data from sensors not shown) indicative of the operation condition (implicit - temperature) ([0046, 0052-0053, 0062, 0079, 0091]; Figs. 1-2),
wherein the operation condition (implicit - temperature) is a time parameter, a temperature parameter (implicit - temperature), a manual signal, or a combination thereof ([0046, 0052-0053, 0062, 0079, 0091]; Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention provide Lents with Hons’ controller 72, 150, electric machine 56 arranged on Lents’ high pressure system 32 and connected to Hon’s energy storage unit 55 such that the controller can receive data (implicit) indicative of an operation condition (implicit - temperature) while driving the low pressure system while driving the low pressure system (low pressure system) of the aircraft with the electric machine 56 to mitigate engine soak-back (prevent bow rotor condition); and drive the high pressure system (high pressure system) of the gas turbine engine 100 with a second electric machine 56 to increase a cooling of the gas turbine engine 100 (allow high pressure system to cool below a temperature threshold) in response to receiving data (implicit - getting data from sensors not shown) indicative of the operation condition (implicit - temperature), the operation condition is a temperature parameter (implicit - temperature), for the same reason as discussed in rejection of claim 11 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741